 1                    IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
 2                             HOUSTON DIVISION

 3   __________________________________
                                       )
 4   UNITED STATES OF AMERICA          )
                                       ) CRIMINAL ACTION NO.
 5   VS.                               ) 4:18-CR-115
                                       )
 6   RODOLFO RUDY DELGADO                ) 1:32 P.M.
     __________________________________)
 7

 8                              MOTION HEARING
                    BEFORE THE HONORABLE ALFRED H. BENNETT
 9                             OCTOBER 19, 2018

10   APPEARANCES:

11   FOR PLAINTIFF:
     MR. PETER M. NOTHSTEIN
12   U.S. Department of Justice
     Public Integrity Section
13   1400 New York Avenue NW, 12th Floor
     Washington, DC 20005
14
     MR. ARTHUR R. JONES
15   United States Attorney's Office
     1000 Louisiana, Suite 2300
16   Houston, Texas 77002

17   FOR DEFENDANT:
     MR. MICHAEL W. McCRUM
18   McCrum Law Office
     404 East Ramsey Road, Suite 102
19   San Antonio, Texas     78216

20   ALSO PRESENT:
     MR. DAVID RONCSKA
21
     COURT REPORTER:
22   Heather Alcaraz, CSR, FCRR, RMR
     Official Court Reporter
23   515 Rusk, Suite 8004
     Houston, Texas 77002
24   (713)250-5584

25   Proceedings recorded by mechanical stenography, transcript
     produced by computer.
                                                                                          2

1 3 : 3 2 : 3 7    1        (Call to Order of the Court.)

1 3 : 3 2 : 3 8    2              THE COURT:    Good afternoon.   Please have a seat.

1 3 : 3 2 : 4 2    3              MR. NOTHSTEIN:    Afternoon, Your Honor.

1 3 : 3 2 : 4 4    4              MR. McCRUM:    Good afternoon, Judge.

1 3 : 3 3 : 2 1    5              THE COURT:    Cause No. 4:18-cr-115-1, United States of

                   6   America versus Rudolph [sic] Rudy Delgado.

1 3 : 3 3 : 3 0    7              Counsel, please announce your appearances for the

                   8   record.

1 3 : 3 3 : 3 3    9              MR. NOTHSTEIN:    Good afternoon, Your Honor.

                  10   Peter Nothstein from the Department of Justice, Public Integrity

                  11   Section.

1 3 : 3 3 : 3 9   12              MR. JONES:    Rob Jones for the United States Attorney's

                  13   Office, Southern District of Texas, Your Honor.       Good afternoon.

1 3 : 3 3 : 4 3   14              MR. NOTHSTEIN:    And Special Agent David Roncska from

                  15   the FBI is at counsel table as well, Your Honor.

1 3 : 3 3 : 4 7   16              THE COURT:    Very well.

1 3 : 3 3 : 4 8   17              MR. McCRUM:    Good afternoon, Your Honor.    Michael

                  18   McCrum here for Mr. Delgado.     He's here.   We're ready to

                  19   proceed.

1 3 : 3 3 : 5 5   20              THE COURT:    Defendant is present in the courtroom?

1 3 : 3 3 : 5 6   21              MR. McCRUM:    He is, sir.

1 3 : 3 3 : 5 7   22              THE COURT:    And he's represented by legal counsel?

1 3 : 3 3 : 5 9   23              MR. McCRUM:    Yes, sir.

1 3 : 3 4 : 0 0   24              THE COURT:    Very well.

1 3 : 3 4 : 0 0   25              The Court has before it the defendant's amended motion
                                                                                         3

                   1   for change of venue for trial purposes only, which is Document

                   2   No. 59 in the file.

1 3 : 3 4 : 1 1    3             In addition, the Court has before it the

                   4   United States' response to defendant's amended motion, which is

                   5   Document No. 61, as well as the -- as well as the defendant's

                   6   reply to the government's response to defendant's motion for

                   7   change of venue, which is Document No. 62.

1 3 : 3 4 : 3 1    8             Counselor, your motion.

1 3 : 3 4 : 3 6    9             MR. McCRUM:     Your Honor, should I -- can I argue here,

                  10   or would you like me at the lectern?

1 3 : 3 4 : 4 0   11             THE COURT:     Wherever you like.

1 3 : 3 4 : 4 5   12             And just to help the attorneys alone -- along in this

                  13   process, I've read the motion, I've read the response, and I've

                  14   read the reply.

1 3 : 3 4 : 5 6   15             MR. McCRUM:     Well, then, I don't want to waste the

                  16   Court's time, then, because that's my argument, Judge, fully set

                  17   out in the amended motion as well as my reply to the

                  18   government's response.     I provided an exhibit as well as an

                  19   affidavit, as you know, Judge.

1 3 : 3 5 : 1 3   20             The -- the overriding concept that we're here is that

                  21   it lean's in the Fifth Circuit's interpretation of the Sixth

                  22   Amendment that one should not be arbitrarily sent into a strange

                  23   locality -- and those are the words of the Fifth Circuit -- to

                  24   defend himself against the powerful resources of the

                  25   United States government --
                                                                                           4

1 3 : 3 5 : 3 7    1               THE COURT:    What's -- was the Fifth Circuit referring

                   2   to a division, or were they referring to a district when they

                   3   spoke that way about a strange locale?

1 3 : 3 5 : 4 7    4               MR. McCRUM:    It was a judge -- it -- that cited the

                   5   Lipscomb case, which was a divisional case, and the judge here

                   6   in the Southern District in the Montemayor case, which I cited

                   7   in my motion, was also dealing with a divisional issue.      And so

                   8   both the district court as well as the -- the Fifth Circuit case

                   9   that he was leaning on and citing from and quoting from was a

                  10   divisional case.

1 3 : 3 6 : 1 1   11               THE COURT:    The government, in its response to your

                  12   motion, makes a point that I want to have you address here --

1 3 : 3 6 : 2 0   13               MR. McCRUM:    Yes, sir.

1 3 : 3 6 : 2 0   14               THE COURT:    -- and that is that you -- well, it's two

                  15   points.    I'll deal with the one I want to hear you on first, and

                  16   that is:    You state that the defendant, in its defense, may call

                  17   witnesses that would be required to travel from McAllen to

                  18   Houston, a six-hour drive or 75-minute plane flight depending on

                  19   how you decide to get here.

1 3 : 3 6 : 4 5   20               Obviously, the defendant is under no obligation to put

                  21   forth a defense.    So in regard -- regards to that argument, that

                  22   the defendant's witnesses would be burdened by having to travel

                  23   to Houston, are you telling this Court definitively at this

                  24   point, that you do intend to put forth a defense and that these

                  25   witnesses that you reference would, in fact, be inconvenient --
                                                                                             5

                   1   inconvenienced by having to travel to Houston?

1 3 : 3 7 : 1 8    2               MR. McCRUM:    Sir, I am telling you without any

                   3   hesitation at all that I will be calling those witnesses at

                   4   trial.   Whether or not you ultimately grant a motion in limine

                   5   or an objection to relevance of any part of their testimony I

                   6   think is, ultimately, an issue we decide at trial.

1 3 : 3 7 : 3 6    7               But I, in good faith, believe that their testimony is

                   8   relevant.     It's material.     It's necessary, and I will be calling

                   9   those witnesses, Judge.        I know there was a reference in his

                  10   response --

1 3 : 3 7 : 4 7   11               THE COURT:    Well --

1 3 : 3 7 : 4 8   12               MR. McCRUM:    Yes, sir.

1 3 : 3 7 : 4 8   13               THE COURT:    -- before -- I don't want to cause you to

                  14   tip your hand --

1 3 : 3 7 : 5 1   15               MR. McCRUM:    Thank you, Your Honor.

1 3 : 3 7 : 5 1   16               THE COURT:    -- more than I've already caused you to

                  17   tip your hand.

1 3 : 3 7 : 5 4   18               MR. McCRUM:    Thank you, sir.    Yes.   That's an issue.

1 3 : 3 7 : 5 6   19               THE COURT:    In regards to the witnesses that you

                  20   intend to call that you feel comfortable disclosing that would

                  21   have to travel, are there any that you'd like to identify?           And

                  22   again, my decision does not turn on the identification of the

                  23   witnesses, but obviously, for the record, that would assist me

                  24   as to who we're talking about.

1 3 : 3 8 : 1 5   25               MR. McCRUM:    I've described the categories of
                                                                                           6

                   1   witnesses in my re- -- amended motion.      I have a list of names

                   2   that I'm perfectly comfortable giving to the Court.      I'd rather

                   3   give it to the Court in camera.      I don't want to tip my hand,

                   4   Judge, at this time.

1 3 : 3 8 : 3 1    5             THE COURT:    Okay.

1 3 : 3 8 : 3 2    6             MR. McCRUM:    But I have a list of -- of each category

                   7   right here in this iPad that I'm fully prepared to approach the

                   8   Court and -- and put it on the record as to the people -- real

                   9   people that I believe whose testimony are relevant and would be

                  10   inconvenienced, yes, sir.

1 3 : 3 8 : 4 6   11             THE COURT:    Very well.

1 3 : 3 8 : 4 7   12             The second point -- and then I apologize for

                  13   interrupting you --

1 3 : 3 8 : 5 1   14             MR. McCRUM:    That's all right, sir.

1 3 : 3 8 : 5 2   15             THE COURT:    -- was the issue regarding the

                  16   inconvenience to the defendant's family and friends.      I could

                  17   not find a case where any judge turned his or her decision on

                  18   the inconvenience to family and friends observing a trial.

1 3 : 3 9 : 0 8   19             MR. McCRUM:    The only case that I found was the one I

                  20   cited in my motion, Judge.      It was a Seventh Circuit case, and

                  21   it referenced the support of family and friends, and that being

                  22   rooted in the concept of a defendant having to be taken into a

                  23   strange locality to stand alone against the powerful resources

                  24   of the government.

1 3 : 3 9 : 2 8   25             In that Seventh Circuit case, the court directly
                                                                                          7

                   1   referred to the support system of -- of a citizen and how

                   2   important that is in defending himself or herself in a trial of

                   3   this magnitude.     And so it is true I didn't have a Fifth Circuit

                   4   case that cited that specifically, but I did see a Seventh

                   5   Circuit case that discussed that.

1 3 : 3 9 : 5 0    6                THE COURT:    Very well.   Any other points you'd like to

                   7   make, sir?

1 3 : 3 9 : 5 3    8                MR. McCRUM:    No, sir.

1 3 : 3 9 : 5 6    9                Any other questions, Your Honor?

1 3 : 3 9 : 5 7   10                THE COURT:    Not right now.   Thank you.

1 3 : 3 9 : 5 9   11                MR. McCRUM:    Yes, sir.

1 3 : 4 0 : 0 0   12                MR. NOTHSTEIN:    Thank you, Your Honor.

1 3 : 4 0 : 0 2   13                THE COURT:    And, again, identify yourself for the

                  14   record.

1 3 : 4 0 : 0 4   15                MR. NOTHSTEIN:    Yes, Your Honor.   Peter Nothstein from

                  16   the Department of Justice.

1 3 : 4 0 : 0 7   17                Your Honor, going off the two points that the Court

                  18   just asked Mr. McCrum to address, I'd like to take those in

                  19   turn.     In fact, I'll go backwards, if you would.

1 3 : 4 0 : 1 4   20                The point about family and friends, I -- we have

                  21   looked for a case where there is support for or a judge finding

                  22   that as the reason to transfer a case.        We were not able to find

                  23   one, either.     I simply want to point out that the case that

                  24   Mr. McCrum cites and just referred to, that's Orona-Ibarra.

1 3 : 4 0 : 2 9   25                That case involved a person actually being moved from
                                                                                        8

                   1   Texas where he was, you know, found after having entered country

                   2   illegally, moved to Illinois and then, having been charged there

                   3   and tried -- or attempted to be tried in Illinois.   So that's

                   4   what the court was referring to as far as strange locality,

                   5   being moved sort of a large distance across the country.      It was

                   6   not intradistrict transfer whatsoever.

1 3 : 4 0 : 5 4    7              On the point about the witnesses, Your Honor,

                   8   Mr. McCrum has volunteered -- we have not asked him to identify

                   9   the names of the witnesses specifically, but he volunteered

                  10   these four categories of witnesses he would call in his motion.

                  11   The government has, I think, put forth compelling arguments, at

                  12   least, that preliminarily say why those witnesses' testimony may

                  13   not be admissible.

1 3 : 4 1 : 1 3   14              Notably, Mr. McCrum does not address that in his

                  15   response whatsoever.   So we could end up in a situation where,

                  16   even if Mr. McCrum, in good faith, intends to call these

                  17   witnesses, that none of their testimony is admissible.     And as

                  18   we say in our papers, the case may have been moved for witnesses

                  19   that never testify at all.

1 3 : 4 1 : 2 9   20              I think that, along with the -- the government's point

                  21   about the pretrial publicity, which is notable in this case --

                  22   we cited -- I believe, it's 34 articles that have been written

                  23   since February in the local paper where the jury will be called

                  24   from.   It's one of the reasons why the case was brought in

                  25   Houston, not in McAllen.
                                                                                         9

1 3 : 4 1 : 4 5    1              I think those all weigh in favor of keeping the case

                   2   here in Houston.   No court has found that a defendant has a

                   3   right to an intradistrict transfer.    The Court asked the

                   4   important question, which is when the Sixth Amendment is talking

                   5   about being hailed into a foreign jurisdiction or somewhere far

                   6   from home, they're talking about the districts.

1 3 : 4 2 : 0 3    7              In fact, the law has been changed.    In 1966, Federal

                   8   Criminal Rule of Procedure of 18 was changed to eliminate the

                   9   right to an intradistrict transfer.    I think that's important

                  10   when Mr. McCrum talks about public policy concerns in his

                  11   papers.   Those have been weighed, and they have come on the

                  12   favor of not entitling defendants to intradistrict transfers.

1 3 : 4 2 : 2 2   13              As the government says, we have serious concerns about

                  14   the ability to seat a jury that would be fair to the defendant

                  15   because it wouldn't have been subjected to a year of publicity

                  16   about this case, potentially making up their minds before the

                  17   defendant ever takes -- or is ever put on trial.     That was why

                  18   the government brought the case in Houston.     That is why the

                  19   case should remain in Houston, Your Honor.

1 3 : 4 2 : 4 2   20              THE COURT:   Without question, though, it seems to me

                  21   that a large number of the witnesses, potentially, for the

                  22   prosecution and, perhaps, the defense would be traveling from

                  23   the McAllen division to come to this division, be it those who

                  24   participated in the crimes alleged or those who would be

                  25   speaking to the evidence necessary for a conviction or
                                                                                        10

                   1   acquittal.     So in that regards, what makes this division more

                   2   convenient, if at all, than the McAllen division?

1 3 : 4 3 : 2 8    3                MR. NOTHSTEIN:   Well, from the government's

                   4   standpoint, Your Honor, our witnesses -- first of all, I don't

                   5   believe we have a significant number of witnesses who are going

                   6   to be testifying.     And from the government agents, FBI and so

                   7   forth, that are going to be coming, the government is ready for

                   8   those witnesses to travel.      We have no objection to it

                   9   whatsoever.

1 3 : 4 3 : 4 2   10                I mean, frankly put, Texas is a large state.    So there

                  11   could be a large amount of travel even if you're -- everything

                  12   happened in the Houston division, which is quite sizeable.

1 3 : 4 3 : 5 1   13                Secondly, with regard to the defendant's witnesses,

                  14   again, I think we come back to the point of whether or not there

                  15   actually will be 15 witnesses who can offer admissible testimony

                  16   in the trial.     And there are times when it's simply -- there is

                  17   some inconvenience.       The law does not say that any inconvenience

                  18   whatsoever entitles a defendant to an intradistrict transfer.

1 3 : 4 4 : 1 0   19                In fact, I think some of the cases we cited say that

                  20   -- acknowledge there will be some inconvenience that will

                  21   happen, but there are overriding concerns, I believe, in this

                  22   case, which makes the trial here in Houston better in the

                  23   interest of justice.

1 3 : 4 4 : 2 0   24                THE COURT:   When you say "concerns," you've only

                  25   spoken to, I believe, the publicity, slash, seating a jury in
                                                                                         11

                   1   the McAllen division.     Are those the concerns, or are there --

                   2   or are there others?

1 3 : 4 4 : 3 3    3               MR. NOTHSTEIN:   Those are our primary concerns,

                   4   Your Honor, yes.    And I think that if the Court is inclined

                   5   to -- or is considering the witnesses or the convenience to the

                   6   defendant's witnesses, I think there should be some offer of

                   7   proof as to the nature, the categories -- I'm not asking for the

                   8   identities of witnesses or for Mr. McCrum to commit to this --

                   9   and some discussion about whether or not that testimony actually

                  10   will be admissible.

1 3 : 4 4 : 5 5   11               As I've said, we put forth reasons why it would not be

                  12   admissible as described and volunteered by Mr. McCrum, and he

                  13   has not addressed those concerns one bit.     I think that's

                  14   something the Court should look into if the Court is so

                  15   inclined.

1 3 : 4 5 : 1 5   16               THE COURT:   Very well.

1 3 : 4 5 : 1 7   17               MR. NOTHSTEIN:   Thank you, Your Honor.

1 3 : 4 5 : 2 0   18               THE COURT:   Counselor, the other point that I have

                  19   before me, which is a very important one because -- you have

                  20   filed multiple motions to allow this defendant to travel,

                  21   specifically, I know, to San Antonio where your office is

                  22   located and to visit with you, and then again to Austin, as

                  23   well.

1 3 : 4 5 : 4 7   24               That's not to suggest that the defendant traveling to

                  25   another locale to see his attorney or for family visits equates
                                                                                       12

                   1   to convenience to travel for trial, but it does demonstrate that

                   2   this is not a witness [sic] that is impeded by having to travel,

                   3   when necessary, for purposes of his legal defense, such as to

                   4   San Antonio to visit with his legal counsel.

1 3 : 4 6 : 1 8    5              And I believe -- I believe the government cited four

                   6   various motions that were filed, and in the final one being,

                   7   Don't come back to me if you're just going to San Antonio to

                   8   visit your lawyer, that that's understood.

1 3 : 4 6 : 3 6    9              So with that being an understanding of the defendant's

                  10   ability to travel, how do you now tell me that the defendant

                  11   having to come to the Houston division imposes this burden on

                  12   him?

1 3 : 4 6 : 5 0   13              MR. McCRUM:    With respect to the travel to San Antonio

                  14   and Austin, Judge, it is, as you know, half of the drive to

                  15   Houston.   One is a six-hour drive as opposed to a three-hour

                  16   drive, first of all.     Secondly, the -- the expense that is

                  17   incurred by the defendant in those travels to Austin and

                  18   San Antonio are only the cost of gas because he has his sons in

                  19   each city who are arranging for his stay when they [sic] come to

                  20   visit him [sic] and when he comes to visit me, and so he's not

                  21   having to incur that expense.     That is one distinguishing

                  22   factor.

1 3 : 4 7 : 2 4   23              The second would be this -- that is one overnight

                  24   stay, perhaps two, as opposed to a two-week stay in Houston,

                  25   which is substantial -- substantially more financial burden on
                                                                                          13

                   1   him and his wife.   But more so, Judge -- to me, the most

                   2   compelling aspect of -- and response to that argument by the

                   3   government is that I'm talking about 15 or so witnesses that I

                   4   truly am going to call.

1 3 : 4 7 : 5 0    5             I'm going to -- despite what Mr. Nothstein is saying,

                   6   I truly believe they're relevant, material and admissible, and

                   7   it is -- it is the ability to have them there when I'm --

1 3 : 4 8 : 0 5    8             THE COURT:    You're not suggesting that if, in fact,

                   9   this trial is held here in the Houston division, that these

                  10   witnesses would become unavailable to you, are you?         You're just

                  11   suggesting that it's more of a burden for them to appear on the

                  12   defendant -- or appear in the defendant's case in chief in

                  13   Houston as opposed to McAllen.      You're not suggesting

                  14   unavailability, are you?

1 3 : 4 8 : 3 2   15             MR. McCRUM:     Judge, I have no question of the power of

                  16   your subpoena power.    That is not the issue.    If we want a body

                  17   here in Houston, you can make them come, if you deem it

                  18   appropriate.   I understand that.

1 3 : 4 8 : 4 4   19             From a practical standpoint, in my 33 years of doing

                  20   this, Judge, if a witness cannot come voluntarily and I have to

                  21   force him or her to leave whatever life circumstance they are

                  22   finding it difficult to leave, then I start losing witnesses.

1 3 : 4 9 : 0 0   23             The same thing's happening right now in Austin.         I'm

                  24   in Austin federal court right now in the middle of a trial

                  25   before Judge Xavier Rodriguez.      I've lost -- I'm going to be
                                                                                             14

                   1   putting on my evidence now this coming week.         We've been two

                   2   weeks into this trial.       I've lost three witnesses already

                   3   because of their family situations and whatnot.          They can't make

                   4   it to Austin, and two are in state, and one is in another state.

1 3 : 4 9 : 2 4    5                And as a practical matter, I don't want to force it.

                   6   I don't know how they're going to be as a witness once they get

                   7   here, their demeanor, their -- it just -- as a practical matter,

                   8   Judge, it doesn't work.

1 3 : 4 9 : 3 4    9                Yes -- physically, can we get the bodies here?        Yes,

                  10   Judge, but --

1 3 : 4 9 : 3 9   11                THE COURT:    Well, the facts won't change with a

                  12   subpoena or without a subpoena.         The facts are the facts, and to

                  13   the extent -- I understand --

1 3 : 4 9 : 4 7   14                MR. McCRUM:    Memories are memories --

1 3 : 4 9 : 4 9   15                THE COURT:    And --

1 3 : 4 9 : 4 9   16                MR. McCRUM:    -- and they somehow get --

1 3 : 4 9 : 5 0   17                THE COURT:    I was going to say demeanor.     I --

1 3 : 4 9 : 5 2   18                MR. McCRUM:    Okay.

1 3 : 4 9 : 5 3   19                THE COURT:    I -- I understand the demeanor of a

                  20   subpoena versus not having a subpoena --

1 3 : 4 9 : 5 8   21                MR. McCRUM:    Yes, sir.

1 3 : 4 9 : 5 8   22                THE COURT:    -- but the facts won't change,

                  23   necessarily, and so I just want to make sure that we're

                  24   talking --

1 3 : 5 0 : 0 6   25                MR. McCRUM:    We're talking on the same language,
                                                                                            15

                   1   Judge.

1 3 : 5 0 : 0 8    2              THE COURT:    Okay.

1 3 : 5 0 : 0 8    3              MR. McCRUM:     I know you have the power to make them

                   4   come here, and I could ask you to make them come here.           I

                   5   could --

1 3 : 5 0 : 1 2    6              THE COURT:    Okay.

1 3 : 5 0 : 1 2    7              MR. McCRUM:     -- you know, but that's not the practical

                   8   reality, Judge, in my experience.

1 3 : 5 0 : 1 6    9              THE COURT:    Yes, sir.

1 3 : 5 0 : 1 6   10              MR. McCRUM:     And -- and some of these are aged people.

                  11   Some of these are professional people.        As far as the family

                  12   support, you've -- in response to what counsel just said, is

                  13   that that other case had to do with an Illinois and Texas issue,

                  14   a multistate issue.

1 3 : 5 0 : 3 7   15              Well, that's true, but there's two responses that came

                  16   to my mind.   One is that we are talking about one of the largest

                  17   districts in the United States.        This is not the Eastern

                  18   District of Mississippi and the Western District of Mississippi.

1 3 : 5 0 : 5 2   19              This is huge.     This is a huge burden to travel to and

                  20   from across for six-hour -- 12-hour round trip for some of these

                  21   folks -- for all of these folks, I would submit.

1 3 : 5 1 : 0 5   22              And secondly, Judge, it's the -- the age of the people

                  23   that we're talking about.        I provided the Court with an

                  24   affidavit of -- of Mr. Delgado, which he lists the family and

                  25   support of -- of -- that he desires his siblings.        They're all
                                                                                        16

                   1   in their late 60s, early 70s, Judge, and so that's quite a

                   2   different dynamic of being able to ask them to be here for --

                   3   for that support.

1 3 : 5 1 : 3 2    4             This -- at this distance.     And so while that argument

                   5   by counsel may be perfectly appropriate in 80, 90 percent of the

                   6   districts across the country, it -- this is a unique situation

                   7   here in this district.

1 3 : 5 1 : 4 8    8             With respect to Rule 18 and his -- his indication that

                   9   it removed the right of a defendant to do that, he's entirely

                  10   correct, but what the court did not do in fashioning that rule

                  11   is remove this Court's discretion to consider those factors.

1 3 : 5 2 : 0 9   12             And, indeed, the language, as I put forth in my

                  13   motion, it's very, very notable that the government must

                  14   prosecute in the district, but within the district, the Court

                  15   must set a trial taking into consideration the convenience of

                  16   the defendant, which I submit includes all of his witnesses'

                  17   availability, his support, everything else.     It's not just him

                  18   personally -- any victim, the witnesses -- well, there it

                  19   says -- and the prompt administration of justice, which has been

                  20   interpreted primarily to mean to a speedy trial issue.

1 3 : 5 2 : 4 4   21             THE COURT:     Well, in the prompt administration of

                  22   justice, one of the things that I had thought about before

                  23   walking out here, after reading the briefing, was that the

                  24   indictments in this case came out of a Houston grand jury.       I

                  25   don't know if that's of any moment to you or not, but the
                                                                                           17

                   1   citizens who returned the indictments in this case are in this

                   2   division.

1 3 : 5 3 : 0 9    3                I don't know if, again, that's of any moment to you,

                   4   but that was something that I thought about when I thought about

                   5   the administration of justice portion of this.

1 3 : 5 3 : 1 8    6                MR. McCRUM:    And they certainly have the right to do

                   7   that, as Rule 18 provides, is that they can -- they can

                   8   prosecute a case wherever in the district that the -- the locus

                   9   of the crime exists.       But nevertheless, from the public policy

                  10   standpoint, that's quite a different story of where the trial

                  11   should occur, and -- and I set out in the best way I could in

                  12   the pages of my motion the really strong language from the

                  13   Supreme Court and other courts of the public policy concerns

                  14   behind the -- the issue of venue.       Not only districts, but

                  15   divisions.

1 3 : 5 3 : 5 1   16                And -- and -- and Rule 18 speaks to the focus on the

                  17   witnesses, defendant, and victim; does not speak to the

                  18   government's concern of pretrial publicity.       Indeed, that

                  19   argument now suggests that every high-profile case in this

                  20   district must be brought in Houston, and that's -- that cannot

                  21   be the case, Judge, and that's exactly what they're arguing.

1 3 : 5 4 : 2 7   22                THE COURT:    My final question for you, because you

                  23   requested a hearing on this motion -- and without question, I

                  24   know the importance of this motion to your client.       I've given

                  25   you the opportunity to present anything that you would like,
                                                                                         18

                   1   other than your briefing.     So that moment is now.

1 3 : 5 4 : 5 0    2             Is there anything else, other than your final -- your

                   3   fine oral argument and presentation and your briefing that you

                   4   would like to present to me other than what you've done?

1 3 : 5 5 : 0 2    5             MR. McCRUM:     The only other thing that I would like to

                   6   add, in addition -- I think I've already offered, if the Court

                   7   deem it necessary, the opportunity for an in camera more

                   8   specific presentation.     But the Court is not asking that, so I'm

                   9   fine with that.

1 3 : 5 5 : 1 7   10             THE COURT:     Well, no, I want you to be fully

                  11   comfortable in the record before me before I make my decision.

1 3 : 5 5 : 2 3   12             MR. McCRUM:     Well, I think the only way --

1 3 : 5 5 : 2 6   13             THE COURT:     If you --

1 3 : 5 5 : 2 6   14             MR. McCRUM:     -- that I'm thinking I should push that

                  15   opportunity, if the Court is -- because there's some question by

                  16   the government that I may not really call these people, and they

                  17   may not be relevant.

1 3 : 5 5 : 3 6   18             THE COURT:     I'm --

1 3 : 5 5 : 3 7   19             MR. McCRUM:     I just --

1 3 : 5 5 : 3 7   20             THE COURT:     I'm not accepting that as an argument.

1 3 : 5 5 : 4 0   21             MR. McCRUM:     Okay.

1 3 : 5 5 : 4 1   22             THE COURT:     I assume that as part of -- and that's why

                  23   I asked you now because I don't like putting defendants in that

                  24   spot of tipping their hand about their defense, and we had that

                  25   discussion, and you've told me, as an officer of this court,
                                                                                         19

                   1   that it is your current trial strategy to present these

                   2   witnesses.     So I take that at face value.

1 3 : 5 6 : 0 7    3                Having said that, the witnesses that you are referring

                   4   to have been outlined in categories in your amended motion.

                   5   That's what I have before me.

1 3 : 5 6 : 1 9    6                MR. McCRUM:    Yes, sir.

1 3 : 5 6 : 1 9    7                THE COURT:    So with that being the understanding, is

                   8   there anything else --

1 3 : 5 6 : 2 2    9                MR. McCRUM:    Okay.

1 3 : 5 6 : 2 2   10                THE COURT:    -- that you want me to take under

                  11   advisement prior to making a decision?

1 3 : 5 6 : 2 9   12                MR. McCRUM:    The only thing that has not been

                  13   addressed today is -- is the government's -- speaks with respect

                  14   to admissibility.     The fact that a defense -- that the judge did

                  15   something legal, and so that's -- that's, by law, a defense to

                  16   this bribery charge, and they cite some cases, and they say,

                  17   well, all of these witnesses, then, won't be admissible because

                  18   it does -- it's of no matter --

1 3 : 5 6 : 5 5   19                THE COURT:    Again, that's of no moment to me because I

                  20   assume -- I'm taking, for purposes right now, that you intend

                  21   to --

1 3 : 5 7 : 0 2   22                MR. McCRUM:    Thank you, sir.

1 3 : 5 7 : 0 3   23                THE COURT:    -- call those witnesses.   Whether or not

                  24   those witnesses are ultimately struck, that will be at time of

                  25   trial, be it here or McAllen.       And so I'm -- I take you at your
                                                                                         20

                   1   word --

1 3 : 5 7 : 1 3    2             MR. McCRUM:    Thank you, sir.

1 3 : 5 7 : 1 4    3             THE COURT:    -- that you will call them, and then I'll

                   4   deal with the secondary issue as to whether or not they'll be

                   5   able to testify.   That's a separate issue.

1 3 : 5 7 : 2 1    6             MR. McCRUM:    Yes, sir.

1 3 : 5 7 : 2 1    7             THE COURT:    Okay.   With that being understood, where

                   8   are we?

1 3 : 5 7 : 2 5    9             MR. McCRUM:    The only final point, Judge, is that with

                  10   respect to the inconvenience to the defendant and not having

                  11   witnesses available to -- to present a story, I would ask the

                  12   Court to take a look at that jury instruction for the -- for the

                  13   primary crime charged, and it talks about the judge having acted

                  14   with corrupt influence, that he had a state of mind that was --

                  15   if a money exchange was -- was had, that --

1 3 : 5 7 : 5 7   16             THE COURT:    I apologize, Counselor.     You lost me

                  17   and -- in your argument --

1 3 : 5 8 : 0 1   18             MR. McCRUM:    I'm sorry.

1 3 : 5 8 : 0 1   19             THE COURT:    -- and so --

1 3 : 5 8 : 0 2   20             MR. McCRUM:    Let me try again, Judge.

1 3 : 5 8 : 0 3   21             THE COURT:    You said somebody being unavailable.      I

                  22   thought we had made a -- kind of reached an agreement that that

                  23   wasn't on the table anymore.

1 3 : 5 8 : 1 1   24             MR. McCRUM:    Well, Judge, from my -- I get back to --

                  25   and maybe I'm stuck on this.
                                                                                               21

1 3 : 5 8 : 1 7    1                THE COURT:    That's a separate issue about what I've

                   2   called "demeanor" as opposed to being unavailable.

1 3 : 5 8 : 2 2    3                MR. McCRUM:    Yes, sir.    Yes, sir.     And to me, the

                   4   demeanor and, all of a sudden, a witness's recollection is

                   5   greatly affected by whether or not it inconveniences that

                   6   defendant [sic] to be at trial.

1 3 : 5 8 : 3 4    7                THE COURT:    I -- I heard your argument on that --

1 3 : 5 8 : 3 7    8                MR. McCRUM:    Okay, Judge.     That's all I have to say,

                   9   then.

1 3 : 5 8 : 3 9   10                THE COURT:    Okay.    All right.

1 3 : 5 8 : 3 9   11                MR. McCRUM:    Yes, sir.    Thank you.

1 3 : 5 8 : 4 0   12                THE COURT:    And, Counselor, one final opportunity.

                  13   Anything else you wanted to present?

1 3 : 5 8 : 4 7   14                Counsel, anything --

1 3 : 5 8 : 4 7   15                MR. McCRUM:    Oh, I'm sorry.       I thought you were

                  16   talking --

1 3 : 5 8 : 4 9   17                THE COURT:    No.

1 3 : 5 8 : 4 9   18                MR. McCRUM:    No, sir.    Thank you.     That's all.

1 3 : 5 8 : 5 0   19                THE COURT:    Okay.    All right.     We're clear.

1 3 : 5 9 : 2 7   20                Counselor, do you have anything else?

1 3 : 5 9 : 3 0   21                MR. NOTHSTEIN:      Your Honor, if there's anything

                  22   specific you'd like me to address, I'd be happy to do that.             The

                  23   one point I wanted to make, because you mentioned, as you were

                  24   walking out here, you were thinking about sort of the prompt

                  25   administration of justice, one of the important factors the case
                                                                                        22

                   1   laws talked -- case law talks about.

1 3 : 5 9 : 4 5    2              One thing that we mention in our papers I just wanted

                   3   to re-emphasize or bring the Court's attention back to is

                   4   regarding the -- the court docket, prompt administration of

                   5   justice, which are relevant factors under the case law.     McAllen

                   6   is one of the busiest courthouses in the country, which I'm sure

                   7   this Court is well aware.

1 4 : 0 0 : 0 3    8              I know, from personal experience being down there,

                   9   they're bringing in, I think, approximately around 150 people a

                  10   day.   There are three judges.   And while I know that the present

                  11   motion would contemplate Your Honor trying the case in McAllen,

                  12   there, also, is limited space.

1 4 : 0 0 : 1 5   13              If this -- Your Honor, you try this court -- this case

                  14   down there, one of their courtrooms for two weeks, that's two

                  15   weeks that one of those judges is displaced, and that would be,

                  16   I think, a significant burden on the McAllen courthouse.     I

                  17   think that is -- is an appropriate consideration as well,

                  18   Your Honor.

1 4 : 0 0 : 3 0   19              THE COURT:   Thank you.

1 4 : 0 0 : 4 9   20              Before coming out here, I actually contemplated taking

                  21   this matter under advisement, and -- so I read the briefing

                  22   carefully so I would have an understanding as to where we would

                  23   go with the argument and where we would go with informing the

                  24   Court as to what needed to be properly considered.

1 4 : 0 1 : 2 1   25              Counsel, at his last opportunity, raised something
                                                                                      23

                   1   that I had already thought about regarding the availability of

                   2   the facilities in McAllen for a two-week trial, and I, as

                   3   counsel correctly pointed out, know how busy those dockets are

                   4   down there and what that would entail.    So I was aware of that.

1 4 : 0 1 : 4 4    5               On the other side of this is the defendant's ability

                   6   to offer up a proper defense in whatever form he decides that

                   7   may come.    It may come in standing silent at the conclusion of

                   8   the defendant's case, and if that's -- I mean, I'm sorry, the

                   9   prosecution's case, and if so, I'm -- there's no ill will to

                  10   counsel and his representation about calling these witnesses

                  11   because trials are a fluid thing, and based upon what you see,

                  12   you may decide that there's no need to offer a defense to what

                  13   has been offered by way of the prosecution.    That's a

                  14   seat-of-the-pants decision that trial lawyers and their clients

                  15   make all the time, and I understand that.

1 4 : 0 2 : 3 6   16               The representation to me here as of this moment, based

                  17   upon what you have seen from the prosecution's hand and argument

                  18   and indictment and discussions that y'all have had amongst

                  19   yourselves, is that you do intend to offer up a defense with a

                  20   category of folks that would, in fact, be required to travel

                  21   from McAllen to the Houston division.

1 4 : 0 3 : 0 6   22               As close a call as this is, I am unmoved by it, and I

                  23   believe that, based upon the cases that I've seen from the

                  24   Fifth Circuit that have not compelled an interdivisional

                  25   transfer when it comes to convenience of the defendant, that
                                                                                             24

                   1   this is a proper venue for the case.

1 4 : 0 3 : 3 6    2                By way of accommodations, the Court has now moved this

                   3   case to a time more convenient to the defendant to allow for

                   4   additional pretrial discovery, and the Court will continue to

                   5   make itself as accommodating as possible to the defendant and

                   6   the prosecution in this case.           But based upon the case law that

                   7   I have before me, the briefing of the parties that I have before

                   8   me, and the fine, fine oral arguments of both counsel, the Court

                   9   hereby denies the motion to transfer the venue.

1 4 : 0 4 : 1 5   10                Counsel, anything else?

1 4 : 0 4 : 1 6   11                MR. NOTHSTEIN:     Not from the government, Your Honor.

1 4 : 0 4 : 1 7   12                THE COURT:    Counsel, anything else?

1 4 : 0 4 : 1 8   13                MR. McCRUM:     No, sir.

1 4 : 0 4 : 1 9   14                THE COURT:    Very well.      You're excused.   Have a good

                  15   weekend.

1 4 : 0 4 : 2 1   16                MR. NOTHSTEIN:     Thank you, Your Honor.

1 4 : 0 4 : 2 2   17                MR. JONES:    Thank you, Your Honor.

1 4 : 0 4 : 2 3   18           (Proceedings concluded at 2:04 p.m.)

                  19                                      -o0o-

                  20                I certify that the foregoing is a correct transcript

                  21   from the record of proceedings in the above matter.

                  22

                  23   Date:     January 18, 2019

                  24                                       /s/ Heather Alcaraz
                                                           Signature of Court Reporter
                  25
